Citation Nr: 0925891	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than May 31, 1991, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from September 1970 
to September 1974.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2006.  This matter was 
originally on appeal from an April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

As noted in the September 2006 Board Remand, in March 1992, 
the Veteran appears to have raised a claim of entitlement to 
service connection for physical disabilities secondary to his 
PTSD.  In March 1993, the Veteran appears to have raised a 
claim of entitlement to service connection for residuals of 
Agent Orange exposure such as sinus problems and skin 
disorders.  In February 2003, the Veteran raised the argument 
that he was being compensated as a single Veteran with no 
dependents when in fact he has five minor dependent children.  
Therefore, these matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for 
nervous disorders was received by VA in July 1984.  A 
November 1984 rating decision denied the Veteran's claim for 
service connection for a nervous condition.  The Veteran did 
not appeal this decision.  

2.  On May 31, 1991, the RO received the Veteran's claim for 
service connection for PTSD.




CONCLUSION OF LAW

The criteria for an effective date prior to May 31, 1991, for 
the grant of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's September 2006 Remand, the Appeals 
Management Center (AMC) readjudicated the Veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
September 2006 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in September 2006 and 
February 2008 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how 
VA determines effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  Both letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Board finds that all necessary development has been 
accomplished; and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, no additional assistance 
could result in an earlier effective date.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  

Earlier Effective Date

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 
3.400.  Unless specifically provided, the effective date will 
be assigned on the basis of the facts as found. 38 C.F.R. § 
3.400(a).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2008).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2008).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r).

The Veteran's original application for compensation was 
received on July 26, 1984 noted that nervous disorders and 
Agent Orange were noted to be the nature of sickness, disease 
or injuries for which the claim was made.  A November 1984 
rating decision denied service connection for a nervous 
condition and residuals of Agent Orange exposure.  The 
Veteran was advised on November 27, 1984 of the decision and 
of his procedural and appellate rights.  The Veteran did not 
appeal.  

On January 14, 1986, the RO received a VA Form 21-4138, 
Statement in Support of Claim, which requested that he be 
advised on the status of his July 1984 claims.  By letter 
dated in February 1986, the Veteran was informed that service 
connection had been denied for his nervous condition and his 
skin condition and advised him that new and material evidence 
would need to be furnished in order to reopen his claims.  

On May 31, 1991, the RO received a VA Form 21-4138 which 
requested that his service connection claim be amended to 
include PTSD.  

After a thorough review of the claims folder, the Board finds 
that the Veteran's VA Form 21-4138 that served as the basis 
for the award of service connection for PTSD was received on 
May 31, 1991.  Considered as an original claim, it was 
received more than one year after the Veteran's date of 
separation from service.  

Accordingly, the applicable regulation for a claim for 
service connection 
received more than one year after the date of separation from 
service dictates that the effective date is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  Therefore, the appropriate effective 
date is the date of receipt of the claim, May 31, 1991.  

The Veteran, however, argues that his effective date for the 
grant of service connection for PTSD should be the date he 
originally filed his claim for nervous disorders, July 26, 
1984.    

The effective date of an award of service connection based on 
new and material evidence will be set as the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(2).  
  
As noted above, the Veteran filed his original claim for 
nervous disorders in July 1984.  In November 1984, service 
connection for a nervous condition was denied.  The Veteran 
was notified of the RO's determination by a letter dated 
November 27, 1984.  No appeal was filed within one year of 
notification of the November 1984 denial; therefore, the 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).  

To the extent that the Veteran is claiming that an inferred 
claim of PTSD remains pending, such claim would be deemed 
denied.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006) (If the record shows the existence of an unadjudicated 
claim, raised along with an adjudicated claim, and the RO's 
decision acts (favorably or unfavorably) on one of the claims 
but fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to 
run.).  

As the November 1984 rating decision was a final adjudication 
of the claim filed in July 1984, the only recourse for the 
Veteran was to file a claim to reopen.  The May 31, 1991 VA 
Form 21-4138 can be construed as such a request.

Prior to May 31, 1991, but after the November 27, 1984, 
notification, there is no communication of record from the 
Veteran or any representative or other party to VA that would 
constitute a claim for service connection for PTSD after the 
November 1984 rating decision and prior to May 31, 1991.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than May 31, 1991, for the award of 
service connection for PTSD, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  The effective date for service connection based 
on an original claim or a reopened claim cannot be any 
earlier than the date of receipt of claim.  The Veteran did 
not appeal the November 1984 denial nor submit a claim for 
PTSD until May 31, 1991.  Although the Board is sympathetic 
to the Veteran's situation, an earlier effective date is not 
warranted.

As the preponderance of the evidence is against the claim, 
the Board finds that an effective date earlier than May 31, 
1991, for the award of service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than May 31, 1991, 
for the grant of service connection for PTSD is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


